Citation Nr: 1815023	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-00 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In January 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  In March 2016, the case was remanded for additional development. 


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran was exposed to herbicide agents while serving in Thailand from October 1969 to October 1970.

2.  The Veteran has a diagnosis of type 2 diabetes mellitus.


CONCLUSION OF LAW

Service connection for type 2 diabetes mellitus is warranted.  38 U.S.C. 
§§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Veteran claims his type 2 diabetes mellitus is due to his exposure to herbicide agents while serving in Thailand.  Type 2 diabetes mellitus was diagnosed in 1996. He contends he was exposed to herbicides, including Agent Orange, in the course of his service at Ubon, Udorn, Korat, and other Air Force Bases where his duties placed him near or at the base perimeter. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability;
(2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include type 2 diabetes mellitus) may be presumed to be service connected as due to exposure to herbicide agents if manifested in a Veteran who served in Vietnam during the Vietnam Era.  See 38 U.S.C. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e).  The presumptive provisions of 38 U.S.C. § 1116 have been extended to encompass Veterans shown to have been otherwise exposed to tactical herbicides in service, including while serving in Thailand, or on the DMZ in Korea. 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 5 [hereinafter M21-1] (M21-1, IV.ii.1.H.5).

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If an Army Veteran served on one of these bases, a statement should be provided describing involvement in perimeter security duty and credible evidence to support the statement.  If the Veteran did not provide perimeter security duty, he or she is then asked to provide approximate dates, location, and nature of the alleged exposure.  If the information is provided, the case should be forwarded to the Joint Services Records Research Center (JSRRC) for a formal finding regarding herbicide exposure and the claim is decided based on the evidence of record.  M21-1, IV.ii.1.H.5. 

The record reflects that the Veteran served in Thailand, as a Special Forces medic from October 1969 to October 1970.  At the January 2016 videoconference hearing, he testified that from May to June 1970 he was stationed at Ubon, and each day his unit would jog 2-3 miles along the perimeter of the base. He also related that he was part of the medical civic action program (MEDCAP), which is a temporary field clinic used to provide limited medical treatment to the local population. 

February 1970 Service Personnel Records (SPRs) note that the Veteran was stationed at Korat.  October 1970 SPRs note that he was outprocessed at Don Muang.  The Veteran notes in an October 2016 statement that he went to Korat numerous times to refuel, the fuel point was near the base perimeter, and he periodically stayed overnight. 

A report from the JSRRC dated in January 2017 indicates that Agent Orange exposure for the Veteran could not be conceded.  The report notes the Veteran's statement that he served at Ubon from May to June 1970, but the SPRs and STRs did not show that he was at Ubon during the timeframe, therefore a request for verification of Agent Orange exposure was not submitted.  A verification letter was sent to him in September 2016 requesting additional information about the locations and dates of his Thailand service.  The additional information (that he was stationed at or visited Korat, Udorn, and Ubon) was reviewed and a determination was made that  that there was no use of Agent Orange at any of the locations the Veteran listed in Thailand.  However, the "Project CHECO" report mentioned above contained evidence that there was a significant use of herbicides on the fenced in perimeters of military bases in Thailand to remove the foliage that provided cover for enemy forces.

A report from the Defense Personnel Records Information Retrieval System (DPIRS) dated in January 2017 indicates that 1970 unit records for the Veteran's unit could not be located.  The 1970 United States Army Station List and a 1957 - 1974 history submitted by the 1st Special Forces (1st SF) was reviewed, and the records showed that the Veteran's unit was located at Lopburi, Thailand.  The report also cites a U.S. Air Force Historical Research Agency memorandum  dated August 11, 2015, that notes  "...no documentation or evidence has been found in the holdings of the Historical Research Agency showing that tactical herbicides, such as Agent Orange, were ever used on any USAF installation in Thailand for vegetation control during the Vietnam era."  The report did not make any determination regarding whether or not the Veteran served at or near the perimeter of the Thailand bases at which he was stationed. 

The critical question here is whether or not the Veteran served at or near the perimeter while he was stationed at Ubon and/or Korat or while he was on various missions with the Special Forces.  If so, it may reasonably be conceded that he was exposed to herbicides while serving in Thailand.  His service personnel records clearly indicate that he was stationed in Thailand from October 1969 to October 1970, and September 1970 temporary duty orders note 60 day orders to various bases in Thailand to include Panburi, Korat, Ubon, and Udorn.  He has also provided lay evidence regarding the circumstances of his service indicating that he participated in unit physical training near the perimeter of Ubon in May to June 1970, refueled frequently at a fuel point near the perimeter of Korat, and traveled extensively throughout Thailand and was part of a MEDCAP (which would have involved frequent movement through the perimeters of the above mentioned bases), which he is competent to report.  The Board finds no reason to find his accounts not credible.  His descriptions are consistent with the circumstances of his service. 

The record shows that the Veteran served in Thailand during the Vietnam Era, and the evidence outlined above leaves at least in equipoise the question as to whether or not he was exposed to herbicide agents in service.  He has a diagnosis of type 2 diabetes mellitus.  As, based on facts found, he is entitled to consideration of his claim under the presumptive provisions of 38 U.S.C. § 1116, all of the requirements for substantiating his claim of service connection for type 2 diabetes mellitus are met; service connection for type 2 diabetes mellitus is warranted.


ORDER

Service connection for type 2 diabetes mellitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


